512 F.3d 753 (2008)
Shelton CHARLES, Plaintiff-Appellee,
v.
Gary GRIEF, In his Individual and Official Capacity, Defendant-Appellant.
No. 07-50537 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
January 7, 2008.
Robert Wayne Schmidt, Crews Law Firm, Austin, TX, for Charles.
R. Ted Cruz, William T. Deane, Asst. Atty. Gen., Austin, TX, for Grief.
Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
*754 PER CURIAM:
IT IS ORDERED that the Appellant's petition for rehearing en banc, treated as a petition for panel rehearing, is GRANTED.
IT IS FURTHER ORDERED that the original panel opinion in this appeal is withdrawn and vacated, nunc pro tune, and thus is without effect.
IT IS FURTHER ORDERED that this appeal remains under submission pending further disposition by this panel.